 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8                                                    ***
 9    AMY MARIE GRAY                                       Case No. 2:19-cv-00645-RFB-CWH
10                        Plaintiff,                                            ORDER
11           v.
12    UNITED STATES DISTRICT COURT, et
      al.,
13
                        Defendants.
14
15
             This Court has an independent obligation, as a court of limited jurisdiction, to determine
16
     whether or not it has jurisdiction over a pending dispute or case. Henderson ex rel. Henderson v.
17
     Shinseki, 562 U.S. 428, 434 (2011). The Court has reviewed the Complaint in this case and finds
18
     that it lacks jurisdiction over this matter. Plaintiff raises various inchoate and unintelligible claims
19
     in her Complaint. The only clear claim Plaintiff seeks to raise is an attempt to reopen or challenge
20
     the judgement of a previously closed case in this Court, Gray v. City of Henderson, et al., 10-cv-
21
     00356-RCJ-RJJ. This case, however, has been dismissed and the appeal was dismissed. It has
22
     therefore been resolved and may not be reopened. She also appears to generally challenge state
23
     court actions over which this Court has no jurisdiction. As the Plaintiff has not stated a claim over
24
     which this Court has jurisdiction and as the Court finds that it cannot identify a potential claim
25
     from the Complaint, the Court dismisses this case for lack of jurisdiction.
26
     ///
27
     ///
28
     ///
 1          IT IS THEREFORE ORDERED that this case is dismissed without prejudice for lack of
 2   jurisdiction. The Clerk of Court is instructed to close the case.
 3
 4          DATED: May 10, 2019.
 5
                                                           __________________________________
 6                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
